Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               DETAILED ACTION    
 	Claims 1-5, 7-18 are allowed. 
Claim 6 has been canceled. 
This action/allowance is in response to Applicant's claim amendments and remarks filed on 12/10/2021.

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art Hu et al. (US 2011/0176517) [0012] up to eight antenna ports be defined to support up to 8 spatial layers be mapped to two CDM groups. Thus, the antenna ports be uniquely identified by two parameters, i.e., CDM group index and OCC index.  Seo et al. (US 2015/0063236) para [0149] discloses antenna ports for consecutive ECCEs belong to different CDM groups. Seo et al. (US 2015/0223209) in para [0113] discloses different ports means ports of different CDM groups).

Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “the control information additionally indicates co-scheduling information for the at least one and/or at least a different CDM group of 

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claims 16 and 18 mutatis mutandis. Accordingly, claims 2-5 and 7-18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAHMIDA S CHOWDHURY/ Examiner, Art Unit 2471